Trammell,
dissenting: The 25 cents per ton under the market price for coal which the taxpayer gave up to the Railway Company, in consideration for the railroad facilities and rights, was in substance the payment for those facilities and rights. Instead of receiving that money, it allowed the railroad to retain it and received the intangible asset in lieu thereof. This, in my opinion, is the acquisition of the intangible asset, that is, the rights in the railroad facilities, for the consideration paid out of earnings. That part of the earnings used in acquiring that asset should be included in earned surplus.